           Case 1:20-cv-11075-NRB Document 30 Filed 01/15/21 Page 1 of 5


                                   DUNNEGAN & SCILEPPI LLC
                                         ATTORNEYS AT LAW
                                        437 MADISON AVENUE
                                    NEW YORK, NEW YORK     10022

                                                                              212-332-8300
                                                                              212-332-8301 TELECOPIER
                                          January 15, 2021

Via ECF

Hon. Naomi Reice Buchwald
United States District Judge
Daniel Patrick Moynihan
  United States Courthouse
500 Pearl Street
New York, NY 10007-1312

                                      Re: Mattel v. GoodMeNow
                                         20-cv-11075 (NRB)

Dear Judge Buchwald,

         We represent plaintiff Mattel, Inc. (“Mattel”), and are writing in opposition to defendants’

application to modify the order entered December 30, 2020, to release some funds frozen at PayPal.

         Mattel would consent to reduce the amount of the attachment to the requested $2.8 million on

the condition that PayPal transferred that amount to the Court, or defendants posted a bond in that

amount, to secure any judgment rendered in this action. Because we understand that defendants will

not consent to either alternative, we object to the defendants’ proposed modification of the Court’s

order.

1.       Because The Amount Frozen Is Subject To PayPal’s Liens
         In An Unliquidated Amount, There Is No Reasonable Assurance
         That The Existing Restraint Will Allow Satisfaction Of Any Judgment.

         The funds frozen at PayPal are not necessarily defendants’ funds because PayPal is asserting

a lien on them. PayPal’s letter to us dated January 7, 2021, a copy of which is attached as Exhibit A,

asserted a lien on those funds to the extent necessary to satisfy claims in an uncertain amount,

including the future claims of customers against the defendants. PayPal’s letter provided:
         Case 1:20-cv-11075-NRB Document 30 Filed 01/15/21 Page 2 of 5

Hon. Naomi Reice Buchwald
January 15, 2021
Page 2


       “While the attached documents show ‘balance(s)’ in the Account(s) as of January 7,
       2021, please note that this does not mean that the balance listed for each Account will
       remain the same or that we can turn the Account balance(s) over at this time, or at any
       specific future date. Pursuant to the User Agreement(s) governing the PayPal Account(s)
       (the ‘User Agreements’), all Accounts are subject to PayPal's and/or its affiliates' setoff,
       recoupment, chargeback, holdback, reserve, currency fluctuation, and other rights. All
       Accounts are further subject to a security interest in favor of PayPal and/or its affiliates
       under the User Agreements. Account balances may be reduced as a result of PayPal’s
       foregoing rights under the User Agreements or applicable law due to, among other matters
       (which may have occurred prior to PayPal’s receipt of the Writ of Execution but not yet
       processed through the Account(s))…) (Emphasis added.)

       The claim of customers against those funds could be substantial because there are a

significant number of reports on the Internet that defendants sell products without delivering them.

A Facebook post provides:




Nic Nack - 🤬 SCAM ALERT - PAYPAL SUPPORTING FRAUDSTERS... |
Facebook
          Case 1:20-cv-11075-NRB Document 30 Filed 01/15/21 Page 3 of 5

Hon. Naomi Reice Buchwald
January 15, 2021
Page 3


        One post on www.paypal-community.com provides:




Solved: Yokawa Network Limited Is a SCAM - PayPal Community
(paypal-community.com)

A complete set of the relevant posts at this site is attached as Exhibit B.

        Accordingly, if a consumer brings a class action against defendants, or if defendants at the

end of this case decide to promote goodwill with their customers by refunding all of the money at

PayPal rather than paying a judgment in this action, the amount currently attached may not exceed

six figures.

        In any event, we cannot rely upon defendants to pick the accounts that the Court should

release. Defendants may be cherry picking accounts to release from the attachment that contain (a)

funds that have sat in the account for such a period of time that PayPal is no longer asserting a lien

on them, or (b) funds that are approaching a time when PayPal would no longer assert a lien on

them. Defendants must have picked those three accounts to release for a reason. At a minimum,

defendants should disclose the extent that they can currently withdraw funds in each account at

PayPal.
          Case 1:20-cv-11075-NRB Document 30 Filed 01/15/21 Page 4 of 5

Hon. Naomi Reice Buchwald
January 15, 2021
Page 4

2.     The Upper Limit Of Mattel’s Potential Recovery Is Uncertain.

       Mattel is asserting meritorious claims for trademark counterfeiting and copyright

infringement. Defendants have not even suggested that they have a defense on the merits.

       The potential statutory damages are $2,000,000 for trademark counterfeiting, 15 U.S.C.

§ 1125(c), and $150,000 for copyright infringement, 17 U.S.C. § 504. Both statutes provide for

the award of attorneys’ fees. 15 U.S.C. § 1117(b), 17 U.S.C. § 505. Defendants have provided

no evidence concerning the extent of their receipt of revenue from the sales of accused products.

In these circumstances, Mattel may be able to persuade a jury to award the maximum amount of

statutory damages under each statute, and persuade a court to award reasonable fees in a

significant amount.

       Accordingly, without knowing the amount that would actually be available in the

accounts to satisfy a judgment after PayPal exercises its liens, defendants have failed to give the

Court a basis to release any funds from the attachment without subjecting Mattel to the risk that

the judgment it seeks in this action will be uncollectible.

3.     Transferring The Funds From PayPal To The Court Provides A Solution.

       If PayPal transferred $2.8 million to the Court, we would know that PayPal was releasing

any lien on that amount and that the amount could be used to satisfy a judgment in this action.

       In addition, if PayPal transferred $2.8 million to the Court, then Mattel would not have to

assume the risk that the fund will be “inadvertently” withdrawn from PayPal, and that Mattel will

be without a contempt remedy. Latino Officers Ass’n City of New York, Inc. v. City of New

York, 558 F.3d 159, 164 (2d Cir. 2009)(Contempt requires the “contemnor has not diligently

attempted to comply in a reasonable manner.”). This risk is not immaterial. So far, PayPal has

(i) told us on January 4, 2021, that it could not find any accounts of defendants, (ii) told us on

January 7, 2021, that it had restrained eight accounts with $2,768,781.37, and (iii) based on
         Case 1:20-cv-11075-NRB Document 30 Filed 01/15/21 Page 5 of 5

Hon. Naomi Reice Buchwald
January 15, 2021
Page 5

defense counsels’ representations, on or about January 12, 2021, restrained three additional

accounts with about $2.5 million, that PayPal has not yet told us about. In addition, we cannot

ignore the public reports, cited above and in Exhibit B, that PayPal is paying money to

defendants that it should be returning to customers.

       In any event, if PayPal were willing to transfer the $2.8 million, or any portion of it to the

Court, that transfer not would impose any burden on defendants. However, if PayPal were not

willing to transfer that amount to the Court, then the Court would have further confirmation that

the money that the defendants are offering as security may be an illusion because it is subject to

PayPal’s liens.

                                                       Respectfully yours,


                                                       William Dunnegan

Cc: Katherine Burghardt Kramer, Esq.
    Jacob Chen, Esq.
